  Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 1 of 8 PageID #: 21




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              ) Criminal Action No. 20-21-MN
       v.                                     )
                                              )
PENGCHENG LV,                                 )
                                              )
                Defendant.                    )


                             MEMORANDUM OF PLEA AGREEMENT

       Pursuant to discussions between the United States of America, by and through its attorneys,

David C. Weiss, United States Attorney for the District of Delaware, Laura D. Hatcher, Assistant

United States Attorney, and Elisabeth Christensen, Special Assistant United States Attorney, and

Defendant, Pengcheng Lv, by and through his attorney, Peter Zeidenberg, the following agreement

is hereby entered into by the respective parties in accordance with Federal Rule of Criminal

Procedure 11:

       1. By this Plea Agreement, Defendant agrees to waive indictment and enter a voluntary

plea of guilty in the United States District Court for the District of Delaware to a one-count

Information charging him with Wire Fraud, in violation of 18 U.S.C. § 1343.

       2. Defendant understands that the charge against him in Count One of the Information

carries the following maximum statutory penalties: twenty (20) years imprisonment; a $100 special

assessment; three years supervised release; restitution; and a fine equal to the greater of $250,000

or twice the gross loss or gain from the offense.

       3. Defendant understands that if there were to be a trial, the government would have to

prove beyond a reasonable doubt the following elements: (1) the defendant devised a scheme or
   Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 2 of 8 PageID #: 22




artifice to defraud or to obtain money or property by materially false or fraudulent pretenses,

representations or promises; (2) the defendant acted with the intent to defraud; and (3) in

advancing, furthering, or carrying out the scheme, the defendant transmitted any writing, signal,

or sound by means of a wire, radio, or television communication in interstate commerce or caused

the transmission of any writing, signal, or sound of some kind by means of a wire, radio, or

television communication in interstate commerce.          Defendant knowingly, voluntarily, and

intelligently admits his guilt to each of the above described elements of Count One of the

Information.

        4. Defendant is pleading guilty to the charge contained in Count One of the Information

because he is, in fact, guilty.

        5. The parties stipulate and agree that the loss resulting from Defendant’s conduct and the

conduct for which Defendant is held responsible pursuant to United States Sentencing Guideline

(“U.S.S.G.”) § 1B1.3(a) (relevant conduct), is between $250,000 and $550,000, pursuant to

U.S.S.G. § 2B1.1(b)(1)(G) of the November 1, 2018 Guidelines Manual. Defendant understands

that there may be other applicable enhancements under the United States Sentencing Guidelines,

and nothing in this Memorandum precludes the government from seeking to apply such

enhancements.     Defendant also understands that this stipulation is not binding upon either the

Probation Office or the Court, and that the Court may make factual and legal determinations that

differ from this stipulation and that may result in an increase or decrease in the Sentencing

Guidelines range and the sentence that may be imposed.

        6. The United States Attorney’s Office for the District of Delaware will not initiate any

further criminal charges against Defendant or his wife, Xin Zhang, for conduct that: (i) is known

to the government as of the date of this agreement; and (ii) is related to the investigation that led



                                                 2
   Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 3 of 8 PageID #: 23




to the offense set forth in the Information. The Defendant acknowledges and agrees, however, that

for purposes of preparing the Presentence Report, the United States Attorney's Office will provide

the United States Probation Office with evidence of all relevant conduct committed by the

Defendant.

        7. Provided that the United States does not subsequently learn of conduct by Defendant

inconsistent with acceptance of responsibility, the United States agrees that in consideration of

Defendant’s timely guilty plea, it will not oppose a two-level reduction in the Offense Level for

Defendant’s affirmative acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(a). Further,

should it be determined that Defendant’s Offense Level, prior to the application of the

aforementioned two-level reduction, is Level 16 or greater, the United States agrees to move for

the reduction of the Offense Level by one additional level, pursuant to U.S.S.G. § 3E1.1(b), for a

total reduction of three levels.

        8. Defendant understands that the District Court must consider the United States

Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553(a) in determining an

appropriate sentence. Defendant understands that the ultimate determination of an appropriate

sentence will be up to the sentencing judge. The District Court may impose a sentence which

exceeds, falls below, or is contained within the sentencing range prescribed by the Sentencing

Guidelines. Defendant expressly acknowledges that if the Court imposes a sentence outside the

range set forth in the Sentencing Guidelines, or otherwise different than Defendant expected, or

contrary to the recommendation of his attorney or the United States, Defendant will not be allowed

to withdraw his guilty plea on that basis.




                                                3
   Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 4 of 8 PageID #: 24




        9. The United States explicitly retains the right to make whatever recommendations at the

time of sentencing that it believes are appropriate and to defend the rulings of the District Court at

any subsequent proceeding.

        10. This Memorandum expressly incorporates Attachment A, which is attached hereto and

filed under seal. The government routinely files such an attachment, even though it may or may

not contain additional terms. To the extent, however, that Attachment A contains additional terms,

the parties acknowledge and agree to be bound by those terms.

        11. Defendant agrees to forfeit all interests in any property used, or intended to be used, in

any manner or part to commit, or to facilitate the commission of, the violation charged in Count

One of the Information and all relevant conduct, including as reflected in Paragraph 5. Defendant

further agrees to waive all interest in any such assets in any administrative or judicial forfeiture

proceeding, whether criminal or civil, state or federal. Defendant agrees to consent to the entry of

orders of forfeiture for such property and waives the requirements of Federal Rules of Criminal

Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,

announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

Defendant acknowledges that he understands that the forfeiture of assets is part of the sentence

that may be imposed in this case and waives any failure by the Court to advise him of this, pursuant

to Rule 11(b)(1)(J), at the time his guilty plea is accepted. Pursuant to Rule 32.2(b)(3), Defendant

will promptly consent to the preliminary order of forfeiture becoming final as to Defendant before

sentencing if requested by the government to do so.

        12. Defendant acknowledges that the United States may seek restitution for the loss the

United States, its agencies, and citizens, believes that it incurred as a result of Defendant’s conduct.

Defendant understands that United States may recommend to the Court that Defendant’s restitution



                                                   4
  Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 5 of 8 PageID #: 25




obligation be satisfied through the payment to the United States of an amount of $549,999.

Defendant disputes that any restitution is owed to the government for his crimes.

       13. Defendant agrees that, if the Court orders him to pay restitution, such payment is due

and payable within sixty (60) days of entry of judgment, or entry of the restitution order if the

Court defers a finding on the amount of restitution owed. If full payment is not received within

sixty (60) days of entry of judgment/restitution order, Defendant agrees that restitution is subject

to immediate enforcement, in full, by the United States.

       14. Defendant agrees to make a full and complete financial disclosure as set forth below:

               a) Defendant agrees to fully disclose all assets in which he has any interest or over

which he exercises control, directly or indirectly, including those assets held by a spouse, nominee,

or other third party. No later than thirty (30) days subsequent to Defendant’s change of plea

hearing, Defendant will submit a completed sworn financial statement (“Financial Statement”) to

the United States Probation Office (“USPO”), in the form the USPO provides and as it directs.

Defendant will also provide to the USPO any supporting documentation in Defendant’s

possession, custody, or control (including banking and brokerage records) for the disclosures set

forth in the Financial Statement, as directed by the USPO. The Financial Statement, disclosures,

and supporting documentation will be complete and truthful.

               b) Upon receipt of the Financial Statement, the USPO shall disclose the Financial

Statement and supporting documentation to counsel for the government and/or provide to the

government any additional supporting documentation beyond that provided to the USPO in

Defendant’s possession, custody, or control (including banking and brokerage records) for the

disclosures set forth in the Financial Statement, as directed by the government, and/or to

supplement the Financial Statement if the government deems it incomplete. Defendant agrees that,



                                                 5
   Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 6 of 8 PageID #: 26




at the discretion of the government, Defendant will participate in a deposition in aid of collection

of restitution, which may occur any time between the entry of the guilty plea and entry of judgment.

               c)   Should Defendant fail to provide complete, accurate, timely and truthful

financial information as set forth above, the government, in its sole discretion, may deem such

conduct inconsistent with the acceptance of responsibility and may do any or all of the following:

(i) oppose any reduction in Defendant’s Offense Level, pursuant to Sentencing Guideline Section

3E1.1(a); (ii) seek an enhancement of Defendant’s sentence for obstruction of justice under

Sentencing Guideline Section 3C1.1; (iii) file a motion for upward variance from the otherwise

applicable Sentencing Guideline range; (iv) seek an order compelling production of the financial

information; and/or (v) void this Plea Agreement in its entirety.

       15. Defendant acknowledges that the conduct set forth in the Information is also a violation

of the False Claims Act, 31 U.S.C. §§ 3729 – 3733, and agrees he will execute any and all

settlement documents associated with his civil violations within thirty (30) days of the Court’s

order on restitution.

       16. Defendant and the United States agree that any amount of restitution paid by Defendant

will be credited against any amounts owed through Defendant’s settlement agreement with the

United States in the parallel civil action for violations of the False Claims Act, 31 U.S.C. §§ 3729

– 3733.

       17. Defendant waives all constitutional and statutory challenges in any manner (including

direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with

this Plea Agreement on any grounds, including that the forfeiture constitutes an excessive fine or

punishment. Defendant agrees to take all steps as requested by the United States to pass clear title

to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture



                                                 6
   Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 7 of 8 PageID #: 27




proceeding. Defendant acknowledges that all property covered by this agreement is subject to

forfeiture as proceeds of illegal conduct, property facilitating illegal conduct, and/or property

involved in illegal conduct giving rise to forfeiture.

       18. Defendant knows that he has, and voluntarily and expressly waives, the right to file

any appeal, any collateral attack, or any other writ or motion after sentencing – including, but not

limited to, an appeal under 18 U.S.C. § 3742 or 28 U.S.C. § 1291, or a motion under 28 U.S.C.

§ 2255. Notwithstanding the foregoing, Defendant reserves his right (1) to file an appeal or other

collateral motion on the grounds that he received ineffective assistance of counsel; and (2) to

appeal his sentence if: (a) the government appeals from the sentence, (b) Defendant’s sentence

exceeds the statutory maximum for the offense set forth in the United States Code, or (c) the

sentence unreasonably exceeds the Sentencing Guidelines range determined by the District Court

in applying the United States Sentencing Guidelines.

       19. Defendant expressly waives any defenses to the prosecution of the charge in the

Information, or any relevant conduct, based on laches or any applicable statute of limitations.

       20. Defendant agrees to pay the Special Assessment of $100 at the time of sentencing. If

the Court orders the payment of any fine as part of Defendant’s sentence, and if Defendant is

sentenced to a term of incarceration, Defendant agrees voluntarily to enter the Inmate Financial

Responsibility Program through which the Bureau of Prisons will collect a portion of Defendant’s

prison salary and apply it on Defendant’s behalf to the payment of the outstanding debt ordered.

       21. It is further agreed by the undersigned parties that this Memorandum – together with

sealed Attachment A – supersedes all prior promises, representations, and statements of the

parties; that this Memorandum may be modified only in writing signed by all the parties; and that

any and all promises, representations, and statements made prior to or after this Memorandum



                                                  7
  Case 1:20-cr-00021-MN Document 10 Filed 07/28/20 Page 8 of 8 PageID #: 28




are null and void and have no effect whatsoever, unless they comport with the subsequent written

modification requirements of this paragraph.

                                                     DAVID C. WEISS
                                                     UNITED STATES ATTORNEY


                                               By:   _______________________________
Peter Zeidenberg, Esquire                            Laura D. Hatcher
Attorney for Defendant                               Assistant United States Attorney
                                                     Elisabeth Christensen
                                                     Special Assistant United States Attorney



                                                            Dated: May 18, 2020
Pengcheng Lv
Defendant




       AND NOW, this
                            28th            July
                                   day of ___________, 2020, the foregoing Memorandum of Plea

Agreement is hereby accepted by this Court.



                                               ________________________________________
                                               HONORABLE MARYELLEN NOREIKA
                                               UNITED STATES DISTRICT JUDGE




                                                 8
